Case 7:19-cv-07292-NSR Document 8 Filed 09/04/19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEAMSTERS LOCAL 456 PENSION, HEALTH & WELFARE,
ANNUITY, EDUCATION & TRAINING, INDUSTRY
ADVANCEMENT, AND LEGAL SERVICES FUNDS by Louis A.
Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer, Ross
Pepe, and Jeffrey Isaacs as Trustees and fiduciaries of the Funds, and
WESTCHESTER TEAMSTERS LOCAL UNION NO. 456,

Plaintiffs,
- against —

TRYUS X INC., and WILSON WILLIAMS JR., INDIVIDUALLY

Defendants.

 

NOTICE OF DISMISSAL

Page 1 of 1

Mane Somme Nome “ome nage” “ie Ne Neier eet” “nme” Mee” Neen!” “nee

Civil Action No.:
7:19-cv-07292
(NSR)

PLEASE TAKE NOTICE THAT, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

of Civil Procedure, Plaintiffs hereby voluntarily dismiss the above captioned case.

BLITMAN & KING, LLP

DATED: September 4, 2019

By: Tee. KA

Daniel Kornfeld, of Counsel
Attorneys for Plaintiffs

Office and Post Office Address

One Penn Plaza, Suite 2601

New York, New York 10119-2699
Telephone: (212) 643-2672
Facsimile: (315) 471-2623

E-mail: dekomfeld@bklawyers.com
